DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi (2008/0157283) in view of Chang et al. (6,037,238), Kitamura et al. (2014/0225217) and Lehnert et al. (2012/0181656).
Regarding claim 1, Moslehi teaches in figure 89 and related text a substrate (the entire structure) comprising: 	
a non-through hole, 
wherein the non-through hole has an opening with a diameter, and has a depth, 

wherein the cross section includes a first wall line and a second wall line that define side walls of the non-through hole, the first wall line and the second wall line being symmetric with respect to the stretching axis of the non-through hole, 
wherein a tapered angle a formed by a line L and the stretching axis falls within a range of 00 to 900, the line L connecting a point A on the first wall line separated from the opening by a distance d1 (d1=0.1xd) in a direction parallel to the stretching axis and a point B on the first wall line separated from the opening by a distance d2 (d2=0.5xd) in the direction parallel to the stretching axis, and 
wherein the non-through hole is filled with a conductive material 552 (since it is well known in the art that boron doped silicon layer can conduct current, thus being considered as a conductive material, see paragraph [0205]).
Moslehi does not teach that the non-through hole has an opening with a diameter #1 that falls within a range of 5 microns to 200 microns, and has a depth d of 30 microns or more, wherein a ratio of the diameters #2/#1 falls within a range of 0.03 to 0.9, and a tapered angle a formed by a line L and the stretching axis falls within a range of 20 to 800.
Kitamura et al. teach in figure 4 and related text that a non-through hole has an opening 4 with a diameter #1 that falls within a range of 5 microns to 200 microns, and has a depth L of 30 microns or more.
0 to 800.
Lehnert et al., Chang et al., Kitamura et al. and Moslehi are analogous art because they are directed to semiconductor devices comprising trenches and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moslehi because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the non-through hole with an opening with a diameter #1 that falls within a range of 5 microns to 200 microns and has a depth d of 30 microns or more and a tapered angle a formed by a line L and the stretching axis, as taught by Chang et al. and Kitamura et al., and to form a ratio of the diameters #2/#1 falls within a range of 0.03 to 0.9, in Moslehi’s device, in order to adjust the size of the non-through hole according to the requirements of the application at hand.

Regarding the claimed limitation of “the non-through hole is filled with a conductive material”, in the alternative, Lehnert et al. teach in figure 7c and related text a non-through hole is filled with a conductive material 270.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to fill the non-through hole with a conductive material, as taught by Lehnert et al., in Moslehi’s device in order to improve the conductivity of the non-through hole.



Regarding the claimed limitation of forming a ratio of the diameters #2/#1 falls within a range of 0.03 to 0.9, it is noted that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re  Aller , 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).   
When there is a range disclosed in the prior art, and the claimed invention overlaps or falls within that range, there is a presumption of obviousness. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  

Furthermore, it is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 232 (CCPA 1947); In re Reid, 179 F.2d 998, 1002 (CCPA 1950). 

Moreover, it is further noted that applicants do not assert that the claimed dimensions are critical. Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims . . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range."  In re  Woodruff , 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results”.
It has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Regarding claims 2, 18 and 19, Chang et al. teach in figure 9 and related text that the tapered angle a falls within a range of 2° to 15° and within a range of 2.5° to 9.8°.

Regarding claims 4 and 13, Lehnert et al. teach in figure 7c and related text that the opening of the non-through hole is defined by a curved surface smoothly connecting the side walls and a surface on which the non-through hole is formed.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to define the opening of the non-through hole by a curved surface smoothly connecting the side walls and a surface on which the non-through hole in prior art’s device in order to simplify the processing steps of making the device. 



Regarding claims 6, 12, 17 and 19, the combined device teaches that the ratio #2/#1 falls within a ranges of 0.05 to 0.45, 0.05 to 0.45 and 0.068 to 0.53.

Regarding claims 9-11 and 15 and 19, the combined device teaches that the depth d falls within a range of 30 pm to 400 pm, a range of 40 pm to 300 pm and a range of 50 pm to 250 pm and 71 pm to 240 pm.

Regarding claims 12, 14, 19 and 20, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the diameter #1 to fall within a range of 15 pm to 100 pm and within a range of 25 pm to 68.6 pm in prior art’s device in order to adjust the size of the non-through hole according to the requirements of the application at hand.

Regarding claims 16, 19 and 20, the combined device teaches that the diameter of #2 falls within a range of 1.7 pm to 36.5 pm.

Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi (2008/0157283), Chang et al. (6,037,238), Kitamura et al. and Lehnert et .
Moslehi, Chang et al., Kitamura et al. and Lehnert et al. teach substantially the entire claimed structure, as applied to the claims above, except teaching that the non-through hole is formed in a glass core substrate.
Lim et al. teach in figure 2k and related text that the non-through hole is formed in a glass core substrate 200.
Lim et al., Lehnert et al., Chang et al., Kitamura et al. and Moslehi are analogous art because they are directed to semiconductor devices comprising trenches and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moslehi because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the non-through hole in a glass core substrate, as taught by Lim et al., in prior art’s device, in order to provide better protection to the device.

Response to Arguments
1.	Applicants argue that Moslehi does not teach that the non-through hole is filled with a conductive material, because “according to Moslehi, a sacrificial layer and a silicon layer are formed in the trench 232; and both the sacrificial layer and the silicon layer are different from a conductive material”.

  It is well known in the art that boron doped silicon layer can conduct current.  Therefore, the non-through hole is filled material which can be considered as a conductive material.

2.	Applicants argue that an artisan would not be motivated to form the  trench in a glass substrate because artisan “have done so with a reasonable expectation of success, much less without undue experimentation, and particularly not as Lim suggests relative difficulty in forming trenches in glass ([0040]: "Since the trench is formed in the polymer material thin- film coated on the glass or in the nano composite material thin-film coated on the glass, it is easier to form the trench in the polymer material thin-film or the nano composite material thin- film than to directly form the trench in the glass.")”.

2.	Although Lim et al. states that it is more difficult to form trenches in a glass substrate, it does not mean that an artisan not be motivated to form the trench in a glass substrate.  It is well known in the art that glass provides better insulation than a polymer material.  Therefore, an artisan would be motivated to form the final product comprising glass substrate in order to obtain device which exhibits superior characteristics.  
Furthermore, Lim et al. recites in claim 11 that “the substrate corresponds to one of a glass substrate, a polymer substrate or a nano composite substrate, and wherein, under the condition that the glass substrate, the polymer substrate or the nano composite substrate are molten, the trench is formed by using an embossing process 

3.	The rest of applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
3/20/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800